Appeal from a judgment of the Jefferson County Court (Kim H. Martusewicz, J.), rendered April 23, 2007. The judgment convicted defendant, upon his plea of guilty, of felony driving while intoxicated.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [2]; § 1193 [1] [c] [former (ii)]), defendant contends that his arrest was not supported by probable cause and thus that County Court erred in refusing to suppress his statements and other evidence obtained as the result of his arrest. We reject that contention, inasmuch as we agree with the court that the arresting officer’s actions were justified from the officer’s initial approach of defendant’s vehicle to the time of the arrest (see People v Nicodemus, 247 AD2d 833, 835 [1998], lv denied 92 NY2d 858 [1998]; see generally People v De Bour, 40 NY2d 210, 215 [1976]). The record establishes that the offi*1304cer had an objective credible reason to approach defendant’s parked vehicle (see People v Allen, 15 AD3d 933 [2005], lv denied 4 NY3d 883 [2005]; People v Heston, 152 AD2d 999 [1989], lv denied 76 NY2d 858, 940 [1990]), and his question concerning defendant’s reason for being in the area was merely a request for information (see generally People v Hollman, 79 NY2d 181, 191 [1992]). The officer’s level of suspicion and justification for increasingly intrusive police action escalated when defendant responded to the question by stating that he had not been driving, a response known by the officer to be false. Defendant also displayed signs of intoxication, i.e., glassy eyes, slurred speech, slow response and impaired motor functions, and his performance on field sobriety tests further indicated that he was intoxicated. We therefore conclude that the arrest was supported by probable cause (see Allen, 15 AD3d 933 [2005]). Present—Scudder, P.J., Centra, Fahey, Peradotto and Green, JJ.